                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,

            Plaintiff,


v.                                                        No. 13-cr-30059-DRH


MAURICE HARRIS,

            Defendant.

                          MEMORANDUM and ORDER

HERNDON, District Judge:

      Now before the Court is Harris’ motion for early termination of supervised

release (Doc. 41). The government, in agreement with the United States Probation

Office’s position, opposes the motion (Doc. 44). Based on the record and the

applicable law, the Court agrees with the government and finds that early

termination of supervised release is not warranted.

      On June 6, 2014, the Court sentenced Harris for being a Felon in Possession

of a Firearm and imposed a 37-month term of imprisonment with a 3-year term of

Supervised release (Doc. 37). Harris’ supervised release began on or about April

17, 2017.

      Pursuant      to 18 U.S.C.      § 3583,     the     Court      may      grant

early termination of supervised release at any time after the expiration of one year

if, after considering certain factors set forth in 18 U.S.C. § 3553, the Court finds
that “such action is warranted by the conduct of the defendant released and the

interest of justice.” 18 U.S.C. § 3583(e)(1). The factors that must be considered are:

       • the nature and circumstances of the offense and the characteristics
          of the defendant (18 U.S.C. § 3553(a)(1));
       • the need for the sentence imposed to afford adequate deterrence to
          criminal conduct (18 U.S.C. § 3553(a)(2)(B));
       • the need for the sentence imposed to protect the public from further
          crimes of the defendant (18 U.S.C. § 3553(a)(2)(C));
       • the need to provide the defendant with needed educational or
          vocational training, medical care, or other correctional treatment in
          the most effective manner (18 U.S.C. § 3553(a)(2)(D));
       • the kinds of sentence and the sentencing range established for the
          applicable category of offense committed by the applicable category
          of defendant and any pertinent policy statements issued by the
          Sentencing Commission (18 U.S.C. § 3553(a)(4), (a)(5));
       • the need to avoid unwarranted sentencing disparities (18 U.S.C. §
          3553(a)(6)); and,
       • the need to provide restitution to any victims of the offense (18 U.S.C.
          § 3553(a)(7)).

       Whether to grant a motion for early termination of supervised release is

entirely within the discretion of the district court. United States v. Temple, 464

Fed.Appx. 541, 544 (7th Cir. 2012); United States v. Hook, 471 F.3d 766, 771 (7th

Cir. 2006).     However, the district judge must give some indication that he

considered the relevant statutory factors. Id. The Court need not make explicit

findings on each of the relevant factors, but the record must reveal the court gave

consideration to the § 3553(a) factors. United States v. Lowe, 632 F.3d 996, 998

(7th     Cir.     2011) (reversing      the     denial     of     a     motion      for

early termination of supervised release where the district court did not consider

the proper statutory factors and the Government and probation office did not object

to the motion). The Seventh Circuit has held that a hearing is not required before
denying a request for modification. See United States v. Nonahal, 338 F.3d 668,

671 (7th Cir. 2003); see also United States v. Reagan,162 Fed.Appx. 912, 913

(11th Cir. 2006) (finding that no hearing was required before the district court

denied a request for early termination of supervised release).

      Here, Harris meets the initial requirement – he has been on supervised

release for over 1 year (19 months). Therefore, the Court must determine whether

Harris’ conduct and the interests of justice warrant termination. Having considered

the relevant 18 U.S.C. § 3583(e) factors, the Court denies the request. The Court

finds that Harris fails to make the necessary showing to warrant early termination

of his supervised release.   At sentencing, the Court ordered a 3-year term of

supervised release. Thus, Harris has only served a little more than 50% of his

supervised release. Furthermore, probation and the government's objections are

reasonable based on the facts and history of the case. Importantly, less than one

year into his term of supervision, Harris committed a serious traffic offense of

Driving While Intoxicated. Harris’ federal supervised release conditions were

modified, and he was placed on location monitoring and remote access. Harris

pleaded guilty to the state offense and was sentenced to 90 days in jail, suspended,

and placed on two years of unsupervised release.

      Given Harris’ history of alcohol related offenses dating from 1999 to 2013,

the Court finds that Harris can still benefit from supervision and treatment. At the

time of his sentencing, the Court determined that a 3-year term of Supervised
Release was appropriate. Continued supervision will provide Harris incentive to

continue treatment and prove that he is no longer a danger to the community.

      Accordingly, the Court DENIES the motion for early termination of

supervised release (Doc. 41).

      IT IS SO ORDERED.

                                                      Judge Herndon
                                                      2018.12.05 12:46:27
                                                      -06'00'
                                                   United States District Judge
